TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00436-CR


Eric Lee Trevino, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0984451, HONORABLE JON N. WISSER, JUDGE PRESIDING





PER CURIAM

This is an appeal from judgments of conviction for engaging in organized criminal
activity, aggravated assault, and conspiracy to commit aggravated assault.  Sentence was imposed
on June 29, 1999.  There was no motion for new trial.  The deadline for perfecting appeal was
therefore July 29, 1999.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on August 9,
1999. (1)  No extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3. 
There is no indication that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.

Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 30, 2001
Do Not Publish
1.        The district clerk did not send a copy of the notice of appeal to this Court as required by rule. 
See Tex. R. App. P. 25.2(c).  We learned of the appeal upon receipt of the clerk's record on July 25,
2001.